DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated CN 207836768.
Regarding claim 1, CN discloses an electronic cigarette, comprising a casing, a bottom cover (7) is arranged at the bottom of the casing; an atomizer (in the chamber: 22)  is accommodated in the casing, wherein the atomizer passes through a sealing ring  at 5 of a fixing member to arrange on the fixing member, the fixing member is further provided with a microphone (11); the fixing member divides the electronic cigarette into a top chamber and a bottom chamber, the bottom chamber is provided with a battery (16), and the top chamber opens an atomizing tube shell and an tobacco tar chamber; the atomizing tube shell is connected to the atomizer and is not in communication with the tobacco tar chamber (see abstract); the bottom chamber is further provided with a 
Regarding claim 2, CN discloses an electronic cigarette according to claim 1, wherein, the atomizer comprises an atomizing tube (20. 21), a heating wire (3, 23), a silicone pad (5) and a sealing ring; the sealing ring, the heating wire and the silicone pad (5) are arranged in sequence in the atomizing tube, the sealing ring is arranged at one end far from the fixing member, the atomizing tube is provided with an oil let hole with the cover: 7, and the atomizer is connected with the tobacco tar chamber(see translation: page 2, lines 16-20 through the oil inlet hole.
Regarding claim 3, CN discloses an external part of the atomizer is provided with a sealing sleeve (2), and the sealing sleeve isolates the connection between the tobacco tar chamber and the atomizer.
Regarding claim 4, CN discloses a pulling valve is provided in the sealing sleeve; pulling out of the pulling valve controls the connection between the oil inlet hole and the tobacco tar chamber (see abstract).
Regarding claim 5, CN discloses a sealing plug is provided inside the atomizer; the sealing plug is capable of passing through the atomizing tube shell to isolate the atomizer from contacting with tobacco tar and gas (see abstract). 
Regarding claim 6, CN discloses the battery  (16) is connected with the microphone (11)and the atomizer through a positive electrode and a negative electrode. 
Regarding claim 7, CN discloses the casing is provided with an oil injection hole, and the tobacco tar chamber is sealed by an oil injection plug arranged on the oil injection hole (see abstract). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 207836768.
CN discloses the aforementioned limitations, but fails to explicitly disclose material of which the sealing sleeve, the sealing plug, the sealing ring, the sealing ring of fixing member, and heating wire are made of. It would have been obvious to one having ordinary skill in the art to have the sealing sleeve, the sealing plug, the sealing ring and the sealing ring of fixing member being made of transparent silica gel material and the heating wirebeing made ceramic heating wire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). It would have been obvious to one having ordinary skill in the art to have the sealing sleeve, the sealing plug, the sealing ring and the sealing ring of fixing member being made of transparent silica gel material and the heating wirebeing made ceramic heating wire in order to meet system environmental needs. 

                                          Conclusion
See PTO-892 attached.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                 01/14/2022